IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                         __________________

                             No. 95-50044
                        Conference Calendar
                          __________________

UNITED STATES OF AMERICA,

                                        Plaintiff-Appellee,

versus

BERNARD LEE MCDOWELL,

                                        Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Western District of Texas
                     USDC No. A-92-CR-111-2
                       - - - - - - - - - -
                          June 29, 1995


Before JONES, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM*

     Bernard Lee McDowell's motion to proceed in forma pauperis

on appeal is DENIED.    McDowell has not demonstrated that the

district court abused its discretion in denying his motion for

the production of grand jury materials because he has not shown a

"particularized need" for the materials that outweighs the policy

of secrecy.   See United States v. Miramontez, 995 F.2d 56, 59

(5th Cir. 1993).

     On appeal, McDowell can present no legal points arguable on

     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                           No. 95-50044
                                -2-


their merits, and the appeal from the denial of his motion is

frivolous.   See Howard v. King, 707 F.2d 215, 220 (5th Cir.

1983).   Because the appeal is frivolous, it is DISMISSED.     See

5th Cir. Rule 42.2.